Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 1 of 17 PageID #: 2644




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  RICHARD N. BELL,                                )
                                                  )
                             Plaintiff,           )
                                                  )
                        v.                        )   No. 1:16-cv-01174-JRS-MPB
                                                  )
  CARMEN COMMERCIAL REAL ESTATE                   )
  SERVICES,                                       )
                                                  )
                             Defendant.           )


                                            Order

     Between 2011 and 2019, Plaintiff Richard N. Bell filed dozens of copyright in-

  fringement suits in this district, all arising from the defendants' alleged publication

  of photographs of the Indianapolis skyline. See Bell v. Vacuforce, LLC, 908 F.3d 1075,

  1077 (7th Cir. 2018) ("Bell has prosecuted dozens of similar copyright lawsuits be-

  fore"). This one went to trial by jury.

     The jury found that Bell did not prove that he "authored the Indianapolis Skyline

  Photo, that he owns a copyright in it, and that he registered it with the Copyright

  Office." (Jury Verdict ¶ 1, ECF No. 135.) Accordingly, judgment was entered in favor

  of Defendant Carmen Commercial Real Estate Services. (Judgment, ECF No. 140.)

  Bell now moves for a new trial, (ECF No. 141), and Defendant moves for attorney's

  fees and costs, (ECF No. 145).




                                              1
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 2 of 17 PageID #: 2645




                           I. Bell's Motion for a New Trial

     Bell testified that he took the daytime photograph of the Indianapolis skyline in

  March or May 2000, while he worked at the law firm Cohen & Malad, and that the

  photograph was posted to Cohen & Malad's website. (Tr. Vol. 1 at 125:1–3.) In an-

  other of Bell's cases in this district, Bell v. Maloney, Case No. 1:16-cv-1193, the de-

  fendant contended that Bell took the photograph as a work made for hire, such that

  Cohen & Malad, not Bell, was the photograph's author under the Copyright Act. See

  17 U.S.C. § 201(b). After a bench trial in that case, Judge Young held that the de-

  fendant lacked standing to assert that the photograph was a work made for hire.

     In seeking a new trial in this case, Bell contends that the Court erred in allowing

  Defendant to assert that the photograph was a work made for hire, and in giving the

  jury an instruction on ownership that incorporated work-made-for-hire language.

  (Pl.'s Mem. Supp. Mot. New Trial, ECF No. 142.) Specifically, Bell argues (1) that

  Defendant should not have been allowed to raise the work-made-for-hire issue (prin-

  cipally for lack of standing), (2) that the evidence adduced at trial was insufficient to

  warrant inclusion of the work-made-for-hire language in the ownership instruction,

  and (3) that the instruction wrongly allocated the burden of proof to Bell on the work-

  made-for-hire issue. (Pl.'s Mem. 2–4, ECF No. 142; Pl.'s Suppl. Br. 2, ECF No. 151.)

  Defendant responds that it had standing to raise the work-made-for-hire issue and

  that Bell waived any objection to the instruction by failing to make his objection dur-

  ing trial.




                                             2
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 3 of 17 PageID #: 2646




  A. Legal Standard

      "A court may only order a new trial if the jury's verdict is against the manifest

  weight of the evidence, or if for other reasons the trial was not fair to the moving

  party." Willis v. Lepine, 687 F.3d 826, 836 (7th Cir. 2012) (quotation marks, altera-

  tions, and citations omitted). Under Rule 51(c)(1), "[a] party who objects to an in-

  struction or the failure to give an instruction must do so on the record stating dis-

  tinctly the matter objected to and the grounds for the objection." Fed. R. Civ. P.

  51(c)(1). "A party may assign as error . . . an error in an instruction actually given, if

  that party properly objected." Fed. R. Civ. P. 51(d)(1)(A).

  B. Discussion

      Defendant proposed the jury instruction on copyright ownership containing the

  challenged work-made-for-hire language. (ECF No. 134 at 2.) The Court's proposed

  instruction substantially adopted Defendant's proposed instruction:

                                     Final Instruction No. 11
                                            Ownership

         Plaintiff "owns" a copyright in the Indianapolis Skyline Photo if, and
         only if,

         (1) he created the Photo; and

         (2) he did not create the Photo within the scope of his employment at
             Cohen & Malad.

            It is Plaintiff's burden to prove ownership of the Photo by a prepon-
         derance of the evidence. 1



  1 The sole focus of Bell's motion—and hence this Order—is the second prong of the instruction. It is,
  of course, possible that the jury discredited Bell's testimony and found that Bell failed to prove the
  first prong.

                                                    3
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 4 of 17 PageID #: 2647




  (ECF No. 144-1.) The proposed instructions—including the ownership instruction—

  were provided to counsel after the first day of trial, and essentially combined the

  pattern instructions on ownership and work-for-hire. (Tr. Vol. 1 at 205:7–19.) Bell

  did not object to the instruction before Defendant rested its case:

         THE COURT: [. . .] Any questions or modifications requested by the
         plaintiff --
         MS. KENNEDY: No, Your Honor.
         THE COURT: -- to any of the instructions?

  (Tr. Vol. 2 at 7:10–13.) Nor did Bell object to the instruction after Defendant rested.

  (See generally Tr. Vol. 2 at 328:7–340:25.) Nor did Bell object to the instruction after

  the charge was given:

         THE COURT: [. . .] In addition, any objections to the jury charge that
         was actually given, Ms. Kennedy?
         MS. KENNEDY: No, Your Honor.

  (Tr. Vol. 2 at 365:24–366:1.) In short, not until his motion for a new trial did Bell

  challenge the instruction on the grounds of sufficiency of the evidence, (ECF No. 142

  at 4–5), and not until his supplemental brief in support of that motion did Bell chal-

  lenge the instruction on the grounds of the allocation of the burden of proof, (ECF No.

  151 at 2). While Bell did tender a different proposed instruction on ownership,

  "[m]ere tendering of proposed instructions different from the instructions given is not

  sufficient to preserve an objection to the instructions that are given." Walker v. Groot,

  867 F.3d 799, 803 (7th Cir. 2017) (alteration and quotation marks omitted). 2 Bell

  therefore has not preserved his objections on those grounds.



  2
   Bell's proposed instruction stated, "Plaintiff owns a copyright in Indianapolis Skyline Photo if he
  created the work." (ECF No. 129 at 6.)

                                                     4
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 5 of 17 PageID #: 2648




      Bell did, however, file a motion in limine—albeit an untimely one—arguing that

  the "work-for-hire affirmative defense should be precluded" because it was not

  pleaded as an affirmative defense in Defendant's answer and because Defendant

  lacked standing to raise the issue, relying on Judge Young's decision in Bell v. Malo-

  ney, 1:16-cv-1193-RLY-DML, ECF No. 86 (S.D. Ind. May 23, 2019). (See ECF No.

  116-1.) That motion was denied. Bell contends that his motion in limine preserved

  his objection to the instruction and to the admission of any work-made-for-hire evi-

  dence. 3

      The denial of Bell's motion in limine was not erroneous. First, Defendant did not

  waive or forfeit the argument that the photograph was a work made for hire. Defend-

  ant's work-made-for-hire challenge to Bell's ownership was not an affirmative defense

  required to be pleaded under Rule 8(c). "A few courts have (erroneously) held that

  the assertion by defendant of work-for-hire status is an affirmative defense. . . . As a

  fundamental matter, an affirmative defense arises when a defendant admits the es-

  sential elements of plaintiff's prima facie case but sets up other facts or legal argu-

  ments by way of avoidance of infringement. By contrast, an answer or other argu-

  ment for why plaintiff has not established a prima facie case in the first place is not

  asserting an affirmative defense, but instead is denying any liability." 2 PATRY ON

  COPYRIGHT § 5:95.50 (citing Bell v. Taylor, 827 F.3d 699, 705 (7th Cir. 2016)). Own-

  ership of a valid copyright is an element of a claim for copyright infringement. Peters


  3 Bell's reference, in his reply, (ECF No. 166), to his objection at the final pretrial conference and be-
  fore the start of trial appears to refer to his motion in limine and an objection filed on the eve of trial,
  (Pl.'s Objection ¶ 10, ECF No. 131). Both cite the same grounds: failure to plead work-for-hire as an
  affirmative defense and lack of standing.

                                                       5
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 6 of 17 PageID #: 2649




  v. West, 692 F.3d 629, 632 (7th Cir. 2012). Copyright "vests initially in the author or

  authors of the work." 17 U.S.C. § 201(a). However, "[i]n the case of a work made for

  hire, the employer or other person for whom the work was prepared is considered the

  author for purposes of this title, and, unless the parties have expressly agreed other-

  wise in a written instrument signed by them, owns all of the rights comprised in the

  copyright." 17 U.S.C. § 201(b). In asserting that the photograph was a work made

  for hire, Defendant denied that Bell owned a valid copyright in the work—an essen-

  tial element of Bell's claim. It is not an affirmative defense, and Defendant did not

  waive or forfeit the argument by failing to plead it as an affirmative defense under

  Rule 8(c).

     Moreover, Bell had abundant notice that Defendant intended to contest ownership

  on the basis that the photograph was a work made for hire:

      •   On August 10, 2017, Defendant moved for sanctions, contending that Bell had
          wrongfully withheld documents relating to ownership and to his employment
          with Cohen & Malad. (ECF No. 52.)

      •   On January 16, 2018, Defendant moved to continue the trial date and to re-
          open discovery in order to obtain discovery pertaining to ownership and to
          Bell's employment with Cohen & Malad. (ECF No. 59.) That motion was
          granted. (ECF No. 60.)

      •   On September 27, 2018, Defendant moved to stay the case pending the reso-
          lution of the Maloney case, in which the defendant asserted that the photo-
          graph was a work made for hire. (ECF No. 79.) That motion was granted.
          (ECF No. 83.)

  Accordingly, even if Defendant had been required to plead the work-made-for-hire

  challenge to ownership as an affirmative defense, in light of the course of the litiga-




                                            6
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 7 of 17 PageID #: 2650




  tion, the Court would have exercised its discretion under Rule 15 to permit an amend-

  ment and allow the evidence. See Fed. R. Civ. P. 15(b)(1) ("If, at trial, a party objects

  that evidence is not within the issues raised in the pleadings, the court may permit

  the pleadings to be amended. The court should freely permit an amendment when

  doing so will aid in presenting the merits and the objecting party fails to satisfy the

  court that the evidence would prejudice that party's action or defense on the merits.").

     Second, Defendant had standing to assert that the photograph was a work made

  for hire. As a threshold matter, Judge Young's decision in Maloney is not controlling

  here. "Decisions of district courts bind the litigants but have no authoritative effect

  elsewhere in the circuit (or even in the same district)." 520 Mich. Ave. Assocs., Ltd.

  v. Devine, 433 F.3d 961, 964 (7th Cir. 2006). Defendant Carmen Commercial Real

  Estate Services was not a party to the Maloney case.

     Respectfully, I reach a different conclusion than the Maloney court, which chiefly

  relied on the Ninth Circuit's decision in Jules Jordan Video, Inc. v. 144942 Canada

  Inc., 617 F.3d 1146 (9th Cir. 2010). Jules Jordan Video involved copyright infringe-

  ment claims brought by an actor and his company. The copyright registration listed

  the actor as the author of the works, but the defendants contended that the copyright

  was invalid because the actor made the works for hire for his company. The two

  potential authors—the actor and his company—were effectively alter egos of one an-

  other. See id. at 1156 ("The problem with the district court's analysis is that JJV was

  a one-man shop. Gasper was the sole officer, director, and shareholder of JJV, exer-

  cised complete control over it, and made all decisions concerning JJV and production



                                             7
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 8 of 17 PageID #: 2651




  of the films. It was all Gasper all the time. . . . Since JJV was Gasper, JJV intended

  whatever Gasper intended, and if Gasper intended that his creative work be outside

  the scope of his employment, there was no one to disagree."). In reasoning that the

  defendants lacked standing to claim the works were made for hire, the Ninth Circuit

  drew an analogy between § 204—the Copyright Act's statute of frauds, which requires

  that transfers of copyright ownership be memorialized in a signed writing, such as by

  a written assignment—and § 101's definition of a work made for hire.

     The peculiar circumstances of Jules Jordan Video are not present here, and the

  analogy between § 204 and § 101 is inapt. Section 204 provides that a transfer of

  copyright ownership is not valid without a signed writing. The provision is "in the

  nature of a statute of frauds and is designed to resolve disputes among copyright

  owners and transferees." Billy-Bob Teeth, Inc. v. Novelty, Inc., 329 F.3d 586, 592 (7th

  Cir. 2003). Third parties generally lack standing to challenge a contract for failure

  to comply with the statute of frauds. See RESTATEMENT (SECOND) OF CONTRACTS § 144

  (1981) ("Only a party to a contract or a transferee or successor of a party to the con-

  tract can assert that the contract is unenforceable under the Statute of Frauds.").

  Thus, third parties lack standing to challenge copyright transfers' compliance with

  § 204's writing requirement. See Billy-Bob Teeth, 329 F.3d at 592.

     Sections 101 and 201, by contrast, are not "in the nature of a statute of frauds."

  In Urbont v. Sony Music Entertainment, 831 F.3d 80 (2d Cir. 2016), the Second Cir-

  cuit declined to draw any analogy between § 204's writing requirement and the work-

  made-for-hire provisions of § 101 and § 201(b). "Unlike Section 204, which concerns



                                            8
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 9 of 17 PageID #: 2652




  the memorialization of an ownership transfer, the 'work for hire' doctrine guides the

  determination of ownership rights as between employers and employees or independ-

  ent contractors. A plaintiff in a copyright suit bears the burden of proving ownership

  of the copyright, however, whether such ownership is challenged by an ostensible

  employer or by a third party. Indeed, even courts that have precluded third parties

  from challenging a plaintiff's ownership rights under the statute of frauds provision

  in Section 204 have permitted those parties to challenge the validity of the underlying

  ownership transfer." Id. at 88–89 (citations omitted). The court concluded that "third

  parties to an alleged employer-employee relationship have standing to raise a 'work

  for hire' defense against a claim of copyright infringement." Id. at 89.

     The Seventh Circuit appears to be among those courts that "have precluded third

  parties from challenging a plaintiff's ownership rights under the statute of frauds in

  Section 204," yet have nevertheless "permitted those parties to challenge the validity

  of the underlying ownership transfer." Id. In Billy-Bob Teeth, the Seventh Circuit

  held that the third-party infringer lacked standing to challenge the transfer's compli-

  ance with the statute-of-frauds provision. 329 F.3d at 592. It also overturned the

  trial court's determination that the underlying transfer had not occurred—but not for

  lack of standing. Rather, the trial court improperly weighed the evidence and wit-

  nesses' credibility, invading the province of the jury. Id. at 592–93. Thus, the Sev-

  enth Circuit did not extend the limitation on third-party standing beyond statute-of-

  frauds challenges.




                                            9
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 10 of 17 PageID #: 2653




       It therefore appears that third-party infringers have standing to challenge a plain-

   tiff's ownership under § 101 and § 201(b), in contrast to a transfer's compliance with

   the statute of frauds under § 204. Other courts have reached the same conclusion.

   See, e.g., M.G.B. Homes, Inc. v. Ameron Homes, Inc., 903 F.2d 1486, 1490 (11th Cir.

   1990) ("It is not unheard of . . . for the 'work-for-hire' issue to arise as a defensive

   tactic adopted by a third-party infringer to dispute the validity of the plaintiff's cop-

   yright.") (internal quotation marks and citation omitted); In re Napster, Inc. Copy-

   right Litig., 191 F. Supp. 2d 1087, 1097 (N.D. Cal. 2002) ("The cases hold that a third

   party does not have standing to challenge the presumption of ownership when plain-

   tiffs claim ownership by assignment. However, the case law is largely silent as how

   to treat third-party standing in instances of ownership by authorship . . . . The third-

   party standing doctrine does not preclude this court from considering Napster's ar-

   gument that the Schedule A Works are not 'works for hire.'") (citation omitted). The

   denial of Bell's motion in limine was not erroneous, and Bell's motion for a new trial

   (ECF No. 141) is denied.

                  II. Defendant's Motion for Attorney's Fees and Costs

       Defendant seeks attorney's fees and costs. 4 The Copyright Act authorizes the

   court "in its discretion" to "allow the recovery of full costs by or against any party"

   and to "award a reasonable attorney's fee to the prevailing party as a part of the




   4Bell contends that Defendant is not a prevailing party because Bell ought to get a new trial. Bell's
   motion for a new trial is denied in this Order, so his argument now lacks whatever merit it might
   once have had.

                                                    10
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 11 of 17 PageID #: 2654




   costs." 17 U.S.C. § 505. The Supreme Court has endorsed consideration of four non-

   exhaustive factors to determine whether to award fees under § 505: "frivolousness,

   motivation, objective unreasonableness (both in the factual and in the legal compo-

   nents of the case) and the need in particular circumstances to advance considerations

   of compensation and deterrence." Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n.19

   (1994) (quoting Lieb v. Topstone Industries, Inc., 788 F.2d 151, 156 (3d Cir. 1986)).

      "[O]bjective reasonableness can be only an important factor in assessing fee appli-

   cations—not the controlling one." Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct.

   1979, 1988 (2016). District courts "must take into account a range of considerations

   beyond the reasonableness of litigating positions. That means in any given case a

   court may award fees even though the losing party offered reasonable arguments (or,

   conversely, deny fees even though the losing party made unreasonable ones)." Id.

   (citation omitted).

      In a "successful defense of an infringement suit, the defendant is entitled to a 'very

   strong' presumption in favor of receiving attorneys' fees, in order to ensure that an

   infringement defendant does not abandon a meritorious defense in situations in

   which 'cost of vindication exceeds the private benefit to the party.' 'For without the

   prospect of such an award, [an infringement defendant] might be forced into a nui-

   sance settlement or deterred altogether from exercising [its] rights.'" Klinger v. Co-

   nan Doyle Estate, Ltd., 761 F.3d 789, 791 (7th Cir. 2014) (quoting Assessment Techs.

   of Wis., LLC v. WIREdata, Inc., 361 F.3d 434, 436–37 (7th Cir. 2004)) (citations omit-

   ted).



                                             11
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 12 of 17 PageID #: 2655




      Bell ultimately lost this case on ownership of the asserted copyright. His position

   on that issue was not unreasonable. His position on damages, however, was unrea-

   sonable. The evidence at trial was that licenses for similar images typically sell for

   $5 to $20, (Tr. Vol. 2 at 255:5–15), and that Bell typically licensed the photograph for

   $200. (Tr. Vol. 1 at 129:24–25.) In Maloney, after prevailing at trial, Bell was

   awarded $200 in statutory damages. Bell testified at trial that his "actual damages

   are probably $200." (Tr. Vol. 1 at 130:1–2.) Defendant here offered to settle the mat-

   ter for $1,000 before suit was filed. (Tr. Vol. 2 at 258:20–21.) Yet Bell proceeded to

   trial seeking $150,000 in statutory damages on scant evidence of willful infringement.

   See Harris Custom Builders, Inc. v. Hoffmeyer, 140 F.3d 728, 731 (7th Cir. 1998) ("It

   seems to us, however, that an unreasonable rejection of a serious settlement offer

   might under some circumstances be a factor which could be considered in assessing

   the reasonableness of a fee request."); FameFlynet, Inc. v. Jasmine Enterprises Inc.,

   No. 17 C 4749, 2019 WL 3733592, at *2 (N.D. Ill. Aug. 8, 2019) (considering settle-

   ment negotiations to evaluate parties' litigation conduct on § 505 motion for fees);

   Greenwich Film Prods., S.A. v. DRG Records, Inc., No. 91 CIV. 0546 (JSM), 1996 WL

   502336, at *2 (S.D.N.Y. Sept. 5, 1996) ("However, when defendant offered $30,000 to

   settle the case before this action was filed it was totally unreasonable for plaintiff to

   demand $1,000,000 and to refuse to lower that demand until the eve of trial.").

      Bell has filed many lawsuits over this photograph. Other judges have found indi-

   cia of improper motive: "Bell's motivation for filing this action appears to be an at-

   tempt to extract quick, small settlements from many defendants instead of using the



                                              12
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 13 of 17 PageID #: 2656




   judicial process to protect his copyright against legitimate infringing actors." Bell v.

   Taylor, Case No. 1:13-cv-798-TWP-DKL, ECF No. 186 (S.D. Ind. Sept. 2, 2016); see

   also Bell v. Lantz, Case No. 1:13-cv-35-TWP-DKL, ECF No. 236 (S.D. Ind. June 8,

   2015) (same). Here, the record similarly reflects that Bell used the threat of litigation

   costs to extract quick settlements. In his initial $5,000 settlement demand, Bell

   wrote:

            If not settled by noon May 9th, all offers will be withdrawn[,] and any
            settlement offers will be substantially higher, as you are responsible for
            statutory damages, costs, and the copyright holder's legal fees.

   (Tr. Vol. 1 at 128:23–129:1.) In response to Defendant's offer to settle for

   $1,000, Bell wrote:


            The infringer is liable for statutory damages, plus copyright holder's at-
            torney fees and costs, which is substantially more than $5,000. Suit will
            be filed May 9th, 20[1]6. If you wish to avoid legal action, deleting the
            photo without payment is not an option. You still owe $5,000 for past
            unauthorized use. Should the $5,000 not be paid by noon May 9th,
            20[1]6, Rich Bell will be filing a lawsuit against Carmen Commercial
            Real Estate Services for copyright infringement. Once the lawsuit is
            filed, fees and costs go up and Carmen Commercial Real Estate Services
            will not be able to settle the case for $5,000. It will cost substantially
            more.

   (Tr. Vol 1 at 132:14–17.)

      The success of such demands—for an amount between 25 times (on a $200 valua-

   tion) and 1,000 times (on a $5 valuation) the market value of a license—depends upon

   litigation costs that render a defendant's trial victory hollow. A fee award therefore

   advances the goals of compensation and deterrence embodied in the Seventh Circuit's

   Klinger presumption. See Klinger, 761 F.3d at 792 ("The Doyle estate's business



                                               13
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 14 of 17 PageID #: 2657




   strategy is plain: charge a modest license fee for which there is no legal basis, in the

   hope that the 'rational' writer or publisher asked for the fee will pay it rather than

   incur a greater cost, in legal expenses, in challenging the legality of the demand.").

      In short, the Fogerty factors weigh in favor of awarding fees. Defendant seeks

   $169,087.23 in attorney's fees and $3,085.83 in costs. The amount of fees and costs

   is supported by Defendant's counsel's declaration, time sheets, itemized expenses,

   and invoices. The attorney's fees sought reflect a total of approximately 455 hours

   billed by a partner, associates, and paralegals, multiplied by their respective hourly

   rates. Defense counsel's hourly rate of $420 to $435 is reasonable for the Indianapolis

   area given his experience. His associates' rates of $280 per hour and $360 per hour,

   and his paralegals' rates of $190 and $205 per hour, are likewise reasonable.

      In response, Bell contends that the time expended by Defendant's counsel was

   excessive and that the hourly rate reported by Defendant's counsel is inflated. Bell

   does not object to any specific entry or entries. Instead, Bell submits the declaration

   of his attorney, Maura Kennedy, averring that she billed 212.5 hours at a rate of

   $225.00 per hour for a total of $47,812.50 in attorney's fees.

      The difference between Defendant's reported fees and Bell's reported fees does not

   undermine the reasonableness of Defendant's fee request here for two key reasons.

   First, the difference in hourly rates does not render Defendant's counsel's rates un-

   reasonable, as Bell's counsel had been a licensed attorney for just two years at the

   commencement of this litigation, (Kennedy Decl. ¶¶ 4, 8, ECF No. 168-1), whereas

   lead defense counsel has been an attorney for over 35 years. Second, the difference



                                             14
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 15 of 17 PageID #: 2658




   in the number of hours billed is not probative, as Ms. Kennedy has served as Bell's

   "Co-Counsel." (Kennedy Decl. ¶ 1.) Bell himself is an attorney, filed his appearance

   on behalf of himself, (ECF No. 2), and has been extensively involved in this litigation

   in that capacity, making numerous filings on his own behalf, (see ECF Nos. 1, 8, 11,

   19, 23, 59, 65, 66, 67, 68, 75, 80, 84, 88, 105, 106, 108, 128, 129, 141, 142, 143, 147,

   151, 152, 158, 162, 163, 166, 168). Bell's hours are not reflected in Ms. Kennedy's

   declaration.

      Bell complains that the Court did not grant his motion to compel discovery on fees.

   Bell filed two identical documents styled, "Plaintiff's request for order by the court to

   shorten time to seven day [sic] for defendant to produce certain documents." (ECF

   Nos. 162, 163.) In those filings, Bell sought to shorten the time for production of

   documents to seven days so that he could file a response, due in four days, to Defend-

   ant's motion for fees, which had been pending for three months. Like too many of

   Bell's filings in this case, the request was untimely, procedurally deficient, and well-

   nigh incomprehensible. It was properly denied for the reasons set forth in the Court's

   order (ECF No. 165).

      Finally, Bell argues that the Court's ruling on summary judgment that the "des-

   ignated evidence is sufficient at the summary judgment stage to support the first

   element of a copyright infringement claim," (ECF No. 56), was "the law of this case"

   so that "the issue of Bell's ownership should not have been a question for the jury,"

   (ECF No. 168). The argument is frivolous. The Court denied Defendant's motion for




                                              15
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 16 of 17 PageID #: 2659




   summary judgment after construing the facts in the light most favorable to the Plain-

   tiff. Bell did not move for summary judgment. That Defendant was not entitled to

   summary judgment on ownership does not entail that Bell was so entitled.

      Defendant's motion for attorney's fees and costs is granted. The Court has con-

   sidered and rejected the arguments set forth in Bell's response; Defendant's motion

   to strike Bell's response (ECF No. 169) is therefore denied as moot.

                                       Conclusion

      For the reasons set forth above, Plaintiff Richard N. Bell's motion for a new trial

   (ECF No. 141) is denied. Defendant Carmen Commercial Real Estate Services's mo-

   tion for fees and costs (ECF No. 145) is granted. Defendant is awarded its attorney's

   fees and costs in the amount of $172,173.06 against Mr. Bell.

      SO ORDERED.




   Date: 8/25/2020




                                            16
Case 1:16-cv-01174-JRS-MPB Document 171 Filed 08/25/20 Page 17 of 17 PageID #: 2660




   Distribution:

   Richard N. Bell
   BELL LAW FIRM
   richbell@comcast.net

   Melanie Ann Eich
   OVERHAUSER LAW OFFICES LLC
   meich@overhauser.com

   Maura K. Kennedy
   THE LAW OFFICE OF MAURA K. KENNEDY, LLC
   attorneymaurakennedy@gmail.com

   Paul B. Overhauser
   OVERHAUSER LAW OFFICES, LLC
   poverhauser@overhauser.com




                                        17
